
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 73
        [MB Docket No. 21-176; RM-11903; DA 21-459; FR ID 23068]
        Television Broadcasting Services Missoula, Montana
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          In this document, the Federal Communications Commission (Commission) has before it a petition for rulemaking filed by Sinclair Media Licensee, LLC (Petitioner), the licensee of KECI-TV (NBC), channel 13, Missoula, Montana. The Petitioner requests the substitution of channel 20 for channel 13 at Missoula, Montana in the DTV Table of Allotments.
        
        
          DATES:
          Comments must be filed on or before June 1, 2021 and reply comments on or before June 14, 2021.
        
        
          ADDRESSES:
          You may submit comments, identified by MB Docket No. 21-176, by any of the following methods:
          • Federal Communications Commission's Website: http://apps.fcc.gov/ecfs/. Follow the instructions for submitting comments.
          • People with Disabilities: Contact the FCC to request reasonable accommodations (accessible format documents, sign language interpreters, CART, etc.) by email: FCC504@fcc.gov or phone: 202-418-0530 or TTY: 202-418-0432.

          For detailed instructions for submitting comments and additional information on the proposed rulemaking process, see the SUPPLEMENTARY INFORMATION section of this document.
          In addition to filing comments with the FCC, interested parties should serve counsel for the Petitioner as follows: Paul A. Cicelski, Esq., Lerman Senter, PLLC, 2001 L Street NW, Washington, DC 20036.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Joyce Bernstein, Media Bureau, at (202) 418-1647; or Joyce Bernstein, Media Bureau, at Joyce.Bernstein@fcc.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        This is a synopsis of the Commission's Notice of Proposed Rulemaking, MB Docket No. 21-176; RM-11903; DA 21-459, adopted April 21, 2021, and released April 21, 2021. The full text of this document is available for download at https://www.fcc.gov/edocs. To request materials in accessible formats (braille, large print, computer diskettes, or audio recordings), please send an email to FCC504@fcc.gov or call the Consumer & Government Affairs Bureau at (202) 418-0530 (VOICE), (202) 418-0432 (TTY).
        In support of its channel substitution request, the Petitioner states that the Commission has recognized that VHF channels have certain propagation characteristics which may cause reception issues for some viewers, and also that the reception of VHF signals requires larger antennas, that are generally not well suited to the mobile applications expected under flexible use, relative to UHF channels. According to the Petitioner, KECI-TV has received numerous complaints from viewers unable to receive an over-the-air signal, despite being able to receive signals from other stations. In addition, the Petitioner states that while the proposed channel 20 noise limited contour does not completely encompass the relevant channel 13 noise limited contour, there would be a loss of service to only 65 people. In addition, the Petitioner states that KECI-TV's proposed channel 20 facility is predicted to serve a total of 252,689 persons, a net gain of 38,879 potential viewers over the existing KECI-TV channel 13 facility. The Bureau used the technical parameters of KECI-TV's original post-transition digital channel 13 facility (File No. BPCDT-20080327AFR) in determining any predicted loss which may occur from the proposed channel substitution.

        Pursuant to §§ 1.415 and 1.419 of the Commission's rules, 47 CFR 1.415, 1.419, interested parties may file comments and reply comments on or before the dates indicated in the DATES section of this document. Comments may be filed using the Commission's Electronic Comment Filing System (ECFS). See Electronic Filing of Documents in Rulemaking Proceedings, 63 FR 24121 (1998).
        • Electronic Filers: Comments may be filed electronically using the internet by accessing the ECFS: http://apps.fcc.gov/ecfs/.
        
        • Paper Filers: Parties who choose to file by paper must file an original and one copy of each filing. If more than one docket or rulemaking number appears in the caption of this proceeding, filers must submit two additional copies for each additional docket or rulemaking number.
        Filings can be sent by commercial overnight courier, or by first-class or overnight U.S. Postal Service mail. All filings must be addressed to the Commission's Secretary, Office of the Secretary, Federal Communications Commission.
        • Commercial overnight mail (other than U.S. Postal Service Express Mail and Priority Mail) must be sent to 9050 Junction Drive, Annapolis Junction, MD 20701.
        • U.S. Postal Service first-class, Express, and Priority mail must be addressed to 445 12th Street SW, Washington DC 20554.

        Effective March 19, 2020, and until further notice, the Commission no longer accepts any hand or messenger delivered filings. This is a temporary measure taken to help protect the health and safety of individuals, and to mitigate the transmission of COVID-19. See FCC Announces Closure of FCC Headquarters Open Window and Change in Hand-Delivery Policy, Public Notice, DA 20-304 (March 19, 2020), https://www.fcc.gov/document/fcc-closes-headquarters-open-window-and-changes-hand-delivery-policy. This document does not contain information collection requirements subject to the Paperwork Reduction Act of 1995, Public Law 104-13. In addition, therefore, it does not contain any proposed information collection burden “for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506(c)(4). Provisions of the Regulatory Flexibility Act of 1980, 5 U.S.C. 601-612, do not apply to this proceeding.
        
        Members of the public should note that all ex parte contacts are prohibited from the time a notice of proposed rulemaking is issued to the time the matter is no longer subject to Commission consideration or court review, see 47 CFR 1.1208. There are, however, exceptions to this prohibition, which can be found in § 1.1204(a) of the Commission's rules, 47 CFR 1.1204(a).
        See §§ 1.415 and 1.420 of the Commission's rules for information regarding the proper filing procedures for comments, 47 CFR 1.415 and 1.420.
        
          List of Subjects in 47 CFR Part 73
          Television.
        
        
          Federal Communications Commission.
          Thomas Horan,
          Chief of Staff, Media Bureau.
        
        Proposed Rules
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR part 73 as follows:
        
          PART 73—RADIO BROADCAST SERVICE
        
        1. The authority citation for part 73 continues to read as follows:
        
          Authority:
          47 U.S.C. 154, 155, 301, 303, 307, 309, 310, 334, 336, 339.
        
        
        2. In § 73.622(i), amend the Post-Transition Table of DTV Allotments under Montana by revising the entry for Missoula to read as follows:
        
          § 73.622
          Digital television table of allotments.
          
          (i) * * *
          
             
            
              Community
              Channel No.
            
            
               
            
            
              *    *    *    *    *
            
            
              
                Montana
              
            
            
               
            
            
              *    *    *    *    *
            
            
              Missoula
              7, * 11, 17, 20, 23
            
            
               
            
            
              *    *    *    *    *
            
          
        
      
      [FR Doc. 2021-09032 Filed 4-29-21; 8:45 am]
      BILLING CODE 6712-01-P
    
  